Citation Nr: 9916290	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  96-51 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to May 19, 1989, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	William G. Dougherty, Agent


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1969 to 
March 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
connection with his appeal, the veteran presented testimony 
at an RO Hearing in December 1996, and at a videoconference 
hearing in April 1998; transcripts of those hearings are 
associated with the claims file.  The veteran accepted the 
videoconference hearing in lieu of an "in-person" Travel 
Board hearing.  See 38 C.F.R. § 20.700(e) (1998).

In July 1998, the Board denied the veteran's claims of 
entitlement to an effective date prior to May 19, 1989 for 
the grant of service connection for PTSD and entitlement to 
service connection for peripheral neuropathy claimed as 
secondary to Agent Orange exposure.  The Board remanded the 
issue of whether the 100 percent evaluation assigned to PTSD 
was permanent.  By a rating decision of November 1998, the RO 
established permanency of the 100 percent rating for PTSD.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, "the Court").  In an Order 
dated in January 1999, the Court granted a Joint Motion to 
Remand and Partially Stay Proceedings, and vacated that part 
of the Board's July 1998 decision that denied an earlier 
effective date for the grant of service connection for PTSD 
and remanded that matter to the Board for consideration of 
VAOPGCPREC 26-97 (July 16, 1997).  The Court dismissed the 
remaining issue as the veteran did not wish to pursue it.   



FINDINGS OF FACT

1.  In a final decision dated February 12, 1988, the Board 
denied service connection for PTSD.

2.  On May 19, 1989, the RO first received correspondence in 
which the veteran requested that his claim of service 
connection for PTSD be reopened; this is the date that was 
subsequently assigned as the effective date for a grant of 
service connection and award of compensation for PTSD.  

3.  The RO was not in receipt or possession of any evidence 
between February 12, 1988 and May 19, 1989 that can 
reasonably be construed as a formal or informal claim of 
entitlement to VA benefits based on PTSD.

4.  The veteran did not meet the eligibility criteria for 
service connection for PTSD on April 11, 1980.


CONCLUSION OF LAW

The criteria for an effective date prior to May 19, 1989, for 
the grant of service connection for PTSD have not been met.  
38 U.S.C.A. §§ 501, 5107, 5110(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.400 (1998); VAOPGCPREC 26-97 (July 16, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from August 1969 to 
March 1971.  He had one year and 18 days of foreign service.  
He is in receipt of no awards, medals or decorations 
indicative of combat.  Service records reflect a military 
occupational specialty (MOS) of Light Weapons Infantry 
Crewman.  

The veteran's service medical records for the period August 
1969 to March 1971 are negative for any diagnosis of PTSD or 
other psychiatric disorder.  In September 1973 the veteran 
filed a claim for VA benefits based on an eye operation and 
removal of a growth from his side.  He also identified a 
problem with his nerves for which he alleged having been 
treated in or around December 1971.

In a rating decision dated in February 1974, the RO denied 
service connection for a nervous disorder as not shown by the 
evidence of record.  That rating decision included 
consideration of the veteran's service medical records and 
post-service medical records showing treatment for gastro-
intestinal complaints.  In a statement dated in March 1974 
the veteran stated that he suffered from frequent "black-
outs" and had dreams about Vietnam.  He stated that his 
nerves became bad in Vietnam.  

Medical evidence dated in 1973 and received in June 1975 
reflects that the veteran's family brought him to a private 
hospital and requested he be given a shot to calm him down as 
he was agitated, fighting and cursing.  In July 1975, the RO 
received a lay statement from the veteran's brother-in-law, 
relating an incident in April 1973, wherein the veteran had 
an "aggressive seizure" that appeared to be manifested by 
"a need to regress back to a particular combat incident he 
had encountered in Vietnam."  The veteran's brother-in-law 
indicated that a friend who had previously worked at Walter 
Reed felt that the veteran was having a combat regression 
attack.  Other lay statements related a similar situation, 
wherein the veteran was shouting things from his service 
days, mentioning friends that were killed in service.  Also 
in July 1975, the RO received a statement from the veteran, 
who reported that he developed a nervous problem in service.  
The veteran stated that since service he had problems 
maintaining his employment and related that in April 1973 he 
had a "total relapse."  

In January 1976, the veteran presented for a special VA 
psychiatric examination.  He gave a history of problems 
sleeping and nerve problems.  He complained of jumping if he 
heard a loud noise.  He related having dreams in which 
somebody was following him.  He reported that he felt uneasy 
in a crowd.  The VA examiner noted that the veteran was 
restless and apprehensive, with pressured speech and a 
markedly apprehensive mood.  The examination history and 
findings were stated to be suggestive of a rather serious 
psychopathology possibly of a schizophrenic nature; as the 
examiner had no access to the veteran's medical records he 
stated that such a diagnosis could not be applied at that 
time.  The diagnosis offered was anxiety neurosis, chronic 
and moderately severe, manifested by diffuse anxiety, startle 
reactions, tension headaches, sleep disturbance, unorganized 
referential ideas and a moderate disorganization of thought 
processes.  In a rating decision dated in March 1976 the RO 
continued to deny service connection for a nervous disorder.

In November 1976, the veteran was afforded a personal 
hearing.  During the hearing he indicated that he served in 
Cambodia and that during that time he was under "more fire 
fighting" and was issued a tranquilizer for his nerves and 
that he was sick while there.  Transcript at 2.  He indicated 
he was with the 101st Airborne and served in the infantry as 
a rifleman.  Transcript at 8.  In January 1977, the RO 
received lay statements from individuals who reported that 
the veteran was not the same after he returned from service.

In a statement received by the RO in July 1983, the veteran 
specifically claimed entitlement to service connection for 
PTSD.  VA outpatient records received in August 1983 reflect 
mental status evaluation and diagnoses of manic psychosis and 
manic depression.  A report of VA psychological evaluation, 
completed in or around January 1983, reflects diagnoses of 
generalized anxiety disorder, with depressive trend; episodic 
alcohol abuse; and a mixed personality disorder with passive-
aggressive, dependent and borderline traits.  The report 
notes that the veteran appeared to be very dependent and that 
he spoke in great length about his Vietnam experiences.  One 
July 1983 record contains a diagnosis of delayed stress post 
Vietnam.  The examining physicians noted that the veteran had 
received treatment for anxiety and hyperventilation attacks.  
He presented in an agitated fashion, with pressured and 
tangential speech. 

In a rating decision dated in August 1983, the RO denied 
service connection for PTSD, noting that the veteran did not 
relate any specific stressor incident in service.

In October 1983 the veteran was hospitalized with a diagnosis 
of involuntary tic movement disorder secondary to panic 
disorder and generalized anxiety. 

VA outpatient records dated from January to September 1984 
reflect evaluation for psychological complaints.  A record 
dated in July 1984 contains an impression of stress syndrome 
with manic attack.  Other records reflect treatment with 
medication and therapy for panic attacks.

In January 1985 the veteran reported for VA examination.  The 
report of examination includes notation of the veteran's 
anxiety disorder.  The veteran was noted to talk constantly 
relating his troubles and anxieties and referencing his 
combat in Vietnam and his secret missions.  The neurologist 
stated an impression of anxiety reaction with possible 
hyperventilation syndrome.  The psychiatrist indicated that 
the diagnosis was anxiety reaction, characterized by 
nervousness, body tremors, easy irritability, an inability to 
get along with people, and occasional insomnia.  That 
examiner stated that there was no characteristic 
symptomatology for PTSD.  

VA outpatient records dated from February to June 1985 
reflect complaints of continued anxiety. 

In a rating decision dated in June 1985, the RO found that no 
new and material evidence had been presented sufficient to 
warrant reopening the veteran's claim of entitlement to 
service connection for a nervous disorder.

In a statement dated in September 1985, L.C., M.D., reported 
having treated the veteran for severe nervousness in June 
1971 and indicated that such sometimes manifested itself in 
schizoid behavior.

At the time of a personal hearing conducted in March 1986, 
the veteran argued that he had incurred a nervous disorder 
during military service.


VA outpatient records dated from February to April 1986 
reflect additional mental status evaluations, to include 
evaluation of the veteran's alcohol use.  In February 1986 
the veteran was hospitalized by the VA with diagnoses of 
continuous alcohol abuse and a probable personality disorder.

In a final decision dated in November 1986, the Board denied 
entitlement to service connection for a nervous disorder.  

In January 1987, the veteran submitted a statement in which 
he reported that he experienced firefights in Vietnam and 
that many of his friends were killed.  He reported having 
seen them killed and also indicated that he killed 
individuals while in the service.  He related that at one 
time he passed dead bodies stacked up over eight feet high.

In a rating decision dated in February 1987 the RO found that 
no new and material evidence sufficient to warrant reopening 
the veteran's claim of entitlement to service connection for 
a nervous disorder had been submitted.  The veteran appealed 
that determination.  In a final decision dated February 12, 
1988, the Board denied entitlement to service connection for 
a nervous disorder, to include PTSD.  

On May 19, 1989, the RO received VA Form 21-4138 in which the 
veteran requested his claim of entitlement to service 
connection for PTSD be reopened based on the submission of 
additional medical evidence.  W.M., Jr., M.D., was contacted 
and did not respond to the RO's request for relevant records.  
In a rating decision of November 1989, the RO found that no 
new and material evidence sufficient to warrant reopening the 
veteran's claim of entitlement to service connection for a 
nervous disorder had been submitted.  The veteran appealed.

In December 1989 the RO received a letter from Dr. W.M., Jr., 
who was previously identified by the veteran.  Dr. W.M. 
diagnosed, in part, panic attacks and moderate schizoid 
disorder stated to be definitely service-connected.




A VA record dated in February 1991 indicates that the veteran 
was discharged from VA observation with diagnoses of 
generalized anxiety disorder, PTSD and a personality 
disorder.  The hospital report reflects reported symptoms to 
include sleep disturbance, flashbacks, nightmares, poor anger 
control, difficulty thinking clearly, being withdrawn, 
limited interaction, and anxiety.  The examiner noted that 
"due to the lack of military and medical records, at this 
time it is difficult to assess that the patient truly suffers 
from PTSD or not, however, he does exhibit some symptoms of 
the post traumatic stress disorders."  In August 1991, VA 
psychologic consultation was completed.  The veteran 
complained of exposure to fire exchanges in Vietnam, and 
reported that he was severely shaken by his first exposure to 
the sound of gunfire.  He reported his worst experiences as 
seeing the enemy and fellow soldiers die and loading bodies.  
The impressions were as follows:  1) the veteran displayed 
substantial manifestations of anxiety secondary to high 
emotional negativity.  2)  The evidence indicated a strong 
likelihood that the veteran suffered from a premorbid 
vulnerability for emotional problems and that the earliest 
exposure to combat in Vietnam had only a contributory 
precipitating impact on the veteran's symptoms when they 
emerged initially.  The diagnoses were bipolar disorders; 
anxiety disorder; alcohol abuse in questionable remission; 
and a personality disorder with avoidant, narcissistic and 
antisocial elements.

In April 1993 the Board remanded the veteran's claim of 
entitlement to service connection for PTSD.  

In rating decisions of December 1994 and February 1995 the RO 
continued to deny service connection for PTSD.  In a decision 
dated in October 1995, the Board granted service connection 
for PTSD.  

In a decision of July 1996, the RO implemented the Board's 
October 1995 grant of service connection for PTSD and 
assigned a 50 percent evaluation effective November 2, 1989.  
In a decision dated in September 1996 the RO amended the 
effective date of the grant of service connection and award 
of a 50 percent evaluation to August 25, 1989.  Later in 
September 1996, the RO amended the effective date to May 19, 
1989.

In December 1996 the veteran appeared before an RO Hearing 
Officer and gave testimony relevant to his claim of 
entitlement to an earlier effective date of the grant of 
service connection for PTSD.  He argued that as he first 
filed a claim in the 1970s, received ongoing treatment during 
the 1970s, and has continuously sought benefits based on his 
PTSD, service connection should be awarded back to the 1970s.  
When asked by the representative whether he believed the VA 
had made an error in denying his claim in 1985 and 1989 
because they didn't have all the records pertinent to his 
claim, he answered that he did.  December 1996 Transcript.  

In April 1998, the veteran presented testimony on the issue 
of an earlier effective date for the grant of service 
connection for PTSD at the videoconference hearing.  The 
representative summarized that both during service and during 
the period prior to the effective date of service connection 
for PTSD the veteran was diagnosed with and treated for a 
variety of psychiatric disorders that were, in fact, part and 
parcel of PTSD.  On that basis the representative argued that 
an earlier effective date is warranted.  The representative 
acknowledged prior Board denials of service connection in 
1986 and 1988 and stated that "[w]e have been unable to 
determine that an actual clear and unmistakable error has 
been made.  The basis for service connection was the final 
supplying of diagnosis of Post-traumatic stress by the 
veteran's treating physician that precipitated...the grant of 
service connection.  Prior to that we have not been able to 
produce...a diagnosis."  See April 1998 Transcript at 12.  At 
this point the veteran provided testimony relevant to the 
claimed absence and destruction of his files by the RO or the 
Medical Center.

II.  Effective Date Analysis

The veteran contends that he is entitled to an effective date 
for service connection for PTSD back to the time of his 
discharge from service or the time of his original claim for 
service connection for a psychiatric disorder.  He argues 
that his symptomatology has been present since that time and 
that he has continued to seek service connection for a 
psychiatric disorder/PTSD, thus warranting an earlier 
effective date for the grant of service connection. 

Effective dates are governed by 38 U.S.C.A. § 5110(a), which 
provides that, unless specifically provided otherwise, the 
effective date of an award of compensation based on a claim, 
such as this, which has been reopened after final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.

In this case, the claims file contains a final Board decision 
dated in February 1988.  38 U.S.C. § 4004(b) (1989) 
[38 U.S.C.A. § 7104(b) (West 1991)]; 38 C.F.R. § 20.1100 
(1998).  Thus, absent revision based upon clear and 
unmistakable error (CUE) shown in such prior final decision, 
the assigned effective date for the eventual grant of service 
connection can be no earlier than February 12, 1988.  See 
38 C.F.R. § 3.105 (1998).  

"Clear and unmistakable error is a very specific kind of 
'error'.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds cannot differ, that the 
result would have been manifestly different but for the 
error."  [emphasis omitted] Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  "To warrant review by the Board, a claim of 
[clear and unmistakable error] must be raised with 
specificity regarding when and how [clear and unmistakable 
error] occurred."  McIntosh v. Brown, 4 Vet. App. 553, 561 
(1993).  The Board notes that vague allegations that the 
prior adjudication failed to follow the law or regulations 
cannot satisfy the stringent pleading requirements for the 
assertion of CUE.  See Fugo v. Brown, 6 Vet. App. at 44-45.  
In any case, the veteran has not argued that, in its February 
1988 decision, the Board failed to consider the available 
evidence or failed to correctly follow the laws and 
regulations extant when the decision has made.  When 
requested, at the time of his December 1996 hearing, to 
identify any prior error, the veteran merely argued that the 
1985 and 1989 rating decisions were erroneous because the VA 
did not have all the records pertinent to his claim.  The 
Court has specifically noted that a breach of the duty to 
assist cannot form a basis for a claim of CUE because such a 
breach creates only an incomplete rather than an incorrect 
record.  Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  
Moreover, at the time of the April 1998 hearing, the 
veteran's representative specifically indicated being 
"unable to determine that an actual clear and unmistakable 
error has been made.  The basis for service connection was 
the final supplying of diagnosis of Post-traumatic stress by 
the veteran's treating physician that precipitated...the grant 
of service connection.  Prior to that we have not been able 
to produce...a diagnosis."  See Transcript at 12.  Thus, a 
claim of CUE has not been raised and such theory provides no 
basis for revision.  Rather, the claim herein centers on the 
veteran's application to reopen his claim subsequent to the 
Board's final February 1988 decision.

Service connection for PTSD was eventually granted based on 
new and material evidence.  Thus, the veteran's case is 
governed by criteria pertinent to effective dates for 
reopened claims.  Under such criteria, the effective date of 
an award of disability compensation based on a claim reopened 
after final disallowance shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii), (r) (emphasis added).  The 
effective date of an award based on a claim reopened after 
final adjudication shall not be earlier than the date of 
receipt of application therefor.  38 C.F.R. § 3.400(q), (r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (1998).  Any application 
for a benefit that is received after final disallowance of an 
earlier claim will be considered a reopened claim if 
accompanied by new and material evidence.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.160(e) (1998).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (1998).

Here, the currently assigned effective date is May 19, 1989.  
That date was assigned based on receipt of VA Form 21-4138 
containing the veteran's request to reopen his claim of 
entitlement to service connection for PTSD.  At that time the 
veteran identified, but did not submit, new and material 
evidence; such was later received by the RO.  The Board has 
carefully reviewed the claims file but notes that the RO did 
not receive any correspondence evidencing an intent to 
request reopening of the claim, or any new and material 
evidence at any point between February 12, 1988, the date of 
the final Board decision, and May 19, 1989.  Nor did the RO 
later receive VA records dated during that interim and 
showing a diagnosis of PTSD.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (the VA is also considered to have 
constructive notice of medical records in VA's possession).  
In any case, the doctrine of "constructive possession" of 
VA records laid out by the Court in Bell v. Derwinski, 2 Vet. 
App. 611 (1992) is not applicable prior to Bell, which was 
decided in 1992.  See Lynch v. Gober, 10 Vet. App. 127 
(1997).  Although the receipt of pertinent medical records 
may be construed as an informal claim to reopen, a review of 
VA outpatient records reflects that records dated during the 
period February 1988 and May 1989 are negative for any 
diagnosis of PTSD shown to be related to the veteran's period 
of military service.  Nor did the RO, during that period, 
receive any private medical evidence new and material to the 
veteran's claim of entitlement to service connection for 
PTSD.  Rather, the other interim correspondence reflects only 
the veteran's request for Congressional review and the RO's 
correspondence with interested Congressional parties and does 
not contain or identify any new and material evidence 
sufficient to reopen the claim or any statements evincing the 
veteran's intent to reopen his claim.  

Based on the above, the earliest date of receipt of a 
reopened claim for service connection for PTSD, subsequent to 
the final denial of February 12, 1988, is clearly 
May 19, 1989, the date the RO received notice of the 
veteran's intent to reopen his claim.  There is no evidence 
on file that can be construed as an informal claim or request 
to reopen a claim, followed by a formal claim or request to 
reopen a claim within one year, prior to May 19, 1989.  See 
38 C.F.R. §§ 3.1(p), 3.151, 3.155.

The Board acknowledges the argument put forth by the veteran 
and his representative to the effect that the veteran first 
filed a claim for service connection for a psychiatric 
disorder in the early 1970s and, thus, he should be awarded 
service connection effective from that time.  However, as set 
out above, the veteran's claim was denied in prior final RO 
and Board decisions.  As set out above, no CUE has been 
alleged in the Board's February 1988 decision; thus, the 
Board is constrained from assigning an effective date prior 
to the date of the final Board decision.   

The Board notes, however, that the addition of PTSD as a 
diagnostic entity in the VA's Schedule for Rating Mental 
Disorders was a "liberalizing VA issue" for purposes of 38 
C.F.R. § 3.114(a).  Where pension, compensation, or 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law, or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  38 C.F.R. § 3.114(a).  Thus, 
for PTSD service connection claims, an effective date prior 
to the date of claim cannot be assigned under 38 C.F.R. § 
3.114(a) unless the claimant met all eligibility criteria for 
the liberalized benefit on April 11, 1980, the effective date 
of the regulatory amendment adding the diagnostic code for 
PTSD, and such eligibility existed continuously from that 
date to the date of claim or administrative determination of 
entitlement.  See VAOPGCPREC 26-97 (July 16, 1997).  The 
General Counsel opinion arose in the context of a claim for 
entitlement to an earlier effective date for service 
connection for PTSD.

In this case, PTSD was not medically recognized at the time 
of the claims made by the veteran in the 1970's.  With 
respect to VAOPGCPREC 26-97, the veteran did not meet all of 
the eligibility criteria for the liberalized benefit on April 
11, 1980, the effective date of the regulatory amendment 
adding the diagnostic code for PTSD, as there is no medical 
evidence of PTSD at that time.  Despite the veteran's 
psychiatric treatment and complaints beginning in the 1970s, 
clearly no PTSD diagnosis was offered prior to April 11, 
1980.  The first arguable PTSD diagnosis thereafter was a 
diagnosis of delayed stress syndrome shown in July 1983.  
However, in 1985 a VA examiner specifically found that the 
veteran did not have symptomatology characteristic of PTSD.  
The Board, in its February 1988 final decision, clearly 
considered PTSD as a diagnosis, yet denied the veteran's 
claim.  Finally, the Board notes that the current grant is 
based on a PTSD diagnosis first offered in 1991.

The Board is cognizant of the veteran's argument that an 
earlier effective date is warranted because he believes that 
his psychiatric symptoms, dating back to the 1970s, have 
always represented PTSD.  However, the Board is constrained 
from substituting its own medical judgment in place of the 
diagnoses and findings provided by the medical professionals 
of record on and after April 11, 1980.  See Allday v. Brown, 
7 Vet. App. 517 (1995); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Despite the addition of PTSD to the DSM, those 
medical professionals did not diagnose PTSD on April 11, 
1980, or for several years thereafter.

Service connection has been granted for PTSD in recognition 
of the fact that the veteran's psychiatric difficulties are 
related to his military service.  However, the first 
correspondence that may reasonably be interpreted as a 
request to reopen the claim for service connection for PTSD 
was received on May 19, 1989; no diagnosis of PTSD was 
identified as of April 11, 1980, and continuously thereafter.  
Based on such facts, the effective date of the grant of 
service connection for PTSD cannot be earlier than May 19, 
1989.  Absent sufficient evidence of diagnosed PTSD received 
prior to that date, the Board finds no reasonable basis upon 
which to predicate a grant of the benefit sought on appeal.  
As a result, the claim for an earlier effective date must be 
denied.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. §§ 3.114(a), 3.400(b), (q)(1)(ii), (r); VAOPGCPREC 
26-97 (July 16, 1997).  






ORDER


An effective date prior to May 19, 1989, for the grant of 
service connection for PTSD is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 



